DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-9, 13-17, 21-24 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Konieczny et al. (US 2016/0007005).

Regarding claim 1, Konieczny discloses a method of encoding data representative of depth of a 3D scene (see 700 in fig. 7; e.g. see ¶ [0040]), the method comprising: quantizing said data in a first range of quantized depth values (see “DLT depth values” in 201 in fig. 2) comprising more than a number of encoding values allowed by a determined encoding bit depth (e.g. see ¶ [0330]-[0331]); for each block of first pixels of a picture comprising said data (see ; e.g. see ¶ [0116]), determining a first set of candidate parameters (see “sub-ranges” in 201 in fig. 2), a candidate parameter being a value representative of a range comprising said number of encoding values (e.g. see 303 in fig. 3) and starting at said candidate parameter such that quantized values are comprised in the range (e.g. see 303-309 in fig. 3); determining a second set of parameters (e.g. see 305 in fig. 3) as a subset of a union of the first sets determined for each block, said second set comprising the candidate parameters common to a plurality of blocks of first pixels of said picture (see 301 in fig. 3), one or more parameters of said second set being associated with each block of first pixels of said picture (see 300 in fig. 3); encoding said second set of parameters (see 203 in fig. 2); and encoding said quantized depth values (see 903 in fig. 9) according to said second set of parameters (see output of 401 containing encoded DLT quantized depth values in fig. 4).

Regarding claims 2, 9, 17 and 24, Konieczny further discloses wherein a list of identifiers mapping (see 301-309 in fig. 3) to said second set of parameters is further encoded (see 203 in fig. 2), said second set of parameters being encoded according to said list of identifiers (see 203 in fig. 2).

Regarding claims 6 and 21, Konieczny further discloses wherein said number of encoding values is allocated to said each block of first pixels to encode the quantized depth values comprised in said each block of first pixels (see 303 in fig. 3), a first part of said number of encoding values being allocated to the encoding of each range of quantized depth values comprised in said each block of first pixels, two ranges of encoded quantized depth values being separated by a second part of said number of encoding values (see 307-309 in fig. 3), said second part being not used for the encoding of quantized depth values (see “diff_min_dlt_value2” in fig. 3).

Regarding claims 7, 13, 22 and 28, Konieczny further discloses wherein said picture is part of a group of temporally successive pictures (see 201 in fig. 2), said second set of parameters being common to each picture of said group of temporally successive pictures (see 201 in fig. 2).

Regarding claim 8, the claim(s) recite a method of decoding analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 14, the claim(s) recite a non-transitory processor readable medium (e.g. see ¶ [0335]) analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 15, the claim(s) recite a non-transitory processor readable medium (e.g. see ¶ [0335]) analogous limitations to claim 8, and is/are therefore rejected on the same premise.

Regarding claim 16, the claim(s) recite a device analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 23, the claim(s) recite a device analogous limitations to claim 8, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Konieczny in view of Lee et al. (US 2013/0069968 A1).

Regarding claims 5, 12, 20 and 27, although Konieczny discloses wherein said data is quantized according to a function (e.g. see 307 in fig. 3), it is noted that Su does not provide the particular wherein the function having an error accounting for depth and human visual perception, the greater the depth, the greater the error.
However, Lee discloses a method wherein the function having a quantization error accounting for depth and human visual perception, the greater the depth, the greater the error (e.g. see ¶ [0019]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lee teachings of error into Su quantization of depth for the benefit of controlling quantization artifacts.

Allowable Subject Matter
Claim(s) 3-4, 10-11, 18-19 and 25-26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to claims 1, 8, 16 and 23 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Jung et al. (US 2019/0158831), discloses encoding with bit depth and quantization.
2.	Zhao et al. (US 2019/0124366), discloses encoding with varying quantization parameter.
3.	Liu et al. (US 2019/0020875), discloses encoding with quantization offset.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485